                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


ELVIS PRESLEY ENTERPRISES, INC.,)
EPPF, LLC, and GUESTHOUSE AT    )
GRACELAND, LLC,                 )
                                )                 No. 2:18-cv-2718
     Plaintiffs,                )
                                )
v.                              )
                                )
CITY OF MEMPHIS, TENNESSEE,     )
                                )
     Defendant.                 )


                                      ORDER


        Before the Court is Defendant City of Memphis’s (the “City’s”)

November 6, 2018 motion to dismiss.           (ECF No. 8.)   Plaintiffs Elvis

Presley Enterprises, Inc., EPPF, LLC, and Guesthouse at Graceland,

LLC (collectively “EPE”) 1 responded on December 4, 2018.             (ECF No.

21.)      The City replied on December 18, 2018.                 (ECF No. 23.)

Plaintiffs filed supplemental briefing on May 30, 2019.               (ECF No.

42.)     The City filed supplemental briefing on June 4, 2019.            (ECF

No. 45.)

        EPE brings claims against the City for retaliation under 42

U.S.C.      § 1983,     intentional      interference      with    contractual

relationships under Tennessee law, and intentional interference

with business relationships under Tennessee law.                  (Id. 18-22.)


1   The parties use the singular “EPE” to refer to Plaintiffs.
The City filed its motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6).

        For the following reasons, the City’s motion to dismiss is

GRANTED IN PART and DENIED IN PART.

I.      Background

        EPE owns and operates Graceland, the former home of Elvis

Presley and a current tourist attraction in Memphis, Tennessee. 2

(ECF No. 1 at 2.) 3

        In 2014, EPE developed the Graceland Project, a planned

redevelopment          of    Graceland    that    included    a      new     hotel   and

improvements to existing facilities.                 (Id. at 2-3.)         To help fund

the Graceland Project, EPE submitted EPE’s Economic Impact Plan

for Graceland Economic Development Area (the “Plan”) to the City,

Shelby      County,         Tennessee    (the    “County”),    and     the     Economic

Development Growth Engine Industrial Development Board of the City

of Memphis and County of Shelby (“EDGE”).                  (Id. at 3.)         The Plan

included a request for tax increment financing, which would earmark

a    certain    amount       of   property   taxes    to   support    the     Graceland

Project.       (Id.)    EDGE, the City, and the County approved the Plan

in late 2014.          (Id.)      The new hotel was built.        (Id. at 4.)        The

facility improvements were completed.                 (Id.)




2   Unless otherwise stated, the following facts are taken from the complaint.
3   Unless otherwise stated, all record citations are to the PageID number.
                                             2
       In 2017, EPE sought to expand the Graceland Project.                  (Id. at

5.)    EPE submitted to EDGE the Supplement to Economic Impact Plan

for Graceland Economic Growth Area (the “Supplemental Plan”).

(Id.)       The Supplemental Plan requested approval, among other

things, of an arena capable of seating 6,200 people (the “Arena”).

(Id.)

       While    EDGE     considered     the     Supplemental        Plan,    Memphis

Basketball, LLC (“Memphis Basketball”) contacted the City.                     (Id.

at    6.)      Memphis    Basketball    owns     and     operates    the    National

Basketball Association franchise the Memphis Grizzlies.                        (Id.)

The Memphis Grizzlies play their home games at FedExForum, a

multipurpose      arena    located     in     downtown     Memphis,    Tennessee. 4

Memphis Basketball contended that the City’s approval of the Arena

would violate a contract between Memphis Basketball and the City,

prohibiting the City from providing public financing for competing

entertainment      facilities.         (Id.    at   9.)     Memphis     Basketball

threatened to sue EDGE if EDGE approved the Supplemental Plan.

(Id. at 8.)

       EDGE told EPE it would not move forward with the approval

process for the Supplemental Plan until Memphis Basketball dropped

its litigation threat.        (Id. at 7.)       About the same time, the City




4 The Court takes judicial notice of this fact.      See History, FedExForum,
https://www.fedexforum.com/about-our-house (last visited July 8, 2019).
                                         3
told EPE that the City would not consent to the Supplemental Plan,

particularly the Arena, until Memphis Basketball gave the City

written confirmation that approval of the Arena would not breach

the City’s contract with Memphis Basketball.                (Id. at 8.)    The

approval process for the Supplemental Plan came to a halt.                (Id.)

        EPE responded by filing a declaratory judgment action in

Tennessee Chancery Court.        (Id. at 9.)        EPE asked the court to

interpret the contract between Memphis Basketball and the City.

(Id.)     EPE contended that the contract did not prohibit the City

from approving the Arena.      (Id.)       The Chancery Court dismissed the

case, concluding that EPE had to demand that EDGE consider and

vote on the Supplemental Plan before EPE could seek a declaratory

judgment.     (Id. at 10.)

        In February 2018, after the Chancery Court’s decision, EPE

asked EDGE to vote on the Supplemental Plan at its next meeting.

(Id. at 11.)    EDGE did not do so.         (Id.)   In March 2018, EPE filed

a new action in Tennessee Chancery Court, seeking to force EDGE to

vote.     (Id. at 12.)    EDGE approved the Supplemental Plan about a

month later.    (Id.)    EDGE conditioned its approval on a court order

declaring that approval of the Arena would not breach the contract

between the City and Memphis Basketball.            (Id.)

        After securing EDGE’s approval, EPE sought the County’s. (Id.

at 13.)     The County approved the request in the Supplemental Plan

                                       4
for increased tax increment financing to support the expanded

Graceland Project.          (Id.)   Addressing the Arena, the County told

EPE to get a court declaration on the proper interpretation of the

contract between the City and Memphis Basketball.            (Id.)

       EPE followed EDGE and the County’s instructions.              (Id. at

14.)    In late June 2018, EPE filed a declaratory judgment action

in Tennessee Chancery Court against the City, Memphis Basketball,

and the County to determine whether approval of the Arena would

violate the contract between the City and Memphis Basketball.

(Id.)

       While that case was pending, EPE sought to move forward with

parts of the expanded Graceland Project unrelated to the Arena.

(Id.)        EPE submitted its Application for Planned Development

Approval (the “Development Application”) to the Memphis and Shelby

County Office of Planning and Development (the “OPD”) in August

2018.   (Id. at 15.)        Approval of the Development Application would

have allowed EPE, among other things, to build a new airplane

hangar for planes formerly owned by Elvis Presley, build new

cabins, and update a recreational vehicle park.            (Id. at 16.)   EPE

was confident the OPD would approve the Development Application.

(Id. at 15.)

       The    OPD    neither    approved    nor   denied   the   Development

Application.        (Id.)   Instead, it decided to table consideration of

                                        5
the Application indefinitely, until the Chancery Court litigation

over the Arena was complete.          (Id. at 16.)    That decision followed

instructions from the Memphis City Attorney.             (Id. at 19.)     In an

email, the OPD planning director told EPE that:

              Earlier this week, the City Attorney requested
              that [the Development Application] be deferred
              until the pending litigation in Chancery Court
              is concluded.   I have conferred with my in-
              house Division attorney and he agrees.
              Therefore, [the Development Application] will
              not be considered . . . until such time as the
              pending legislation [sic] is concluded.

(Id. at 16.)        The Development Application did not seek approval of

the Arena at issue in the Chancery Court case. 5              (Id. at 14-17.)

      Because of the OPD’s deferral, EPE is prohibited from moving

forward with the Development Application projects.                (Id. at 16.)

EPE has lost numerous business opportunities –- such as hosting

various shows, events, and exhibitions –- causing EPE to suffer

substantial monetary loss.        (Id. at 20.)

      EPE filed its complaint in this case on October 16, 2018.

EPE alleges that the City, through the city attorney, blocked the

OPD from considering the Development Application.                 (Id. at 18.)

EPE alleges that the City did so for two reasons.               (Id. at 18-19.)

The   first    is    punitive.    The   City    wanted   to   punish    EPE   for

disagreeing      with    the   City   about    the   contract    with   Memphis


5 The City contends that the Development Application contradicts this allegation

and that the Court need not accept the allegation as true. For the reasons
discussed in Part IV.A, the Court accepts the allegation as true.
                                        6
Basketball, obtaining EDGE and the County’s conditional approvals

of the Supplemental Plan, suing the City twice in Chancery Court,

and commenting publicly about these matters.        (Id. at 18.)     The

second reason is coercive.        The City wanted to deter EPE from

maintaining its latest suit against the City and from pursuing

similar conduct designed to protect EPE’s rights and interests.

(Id. at 19.)

II.   Jurisdiction

      The Court has federal question jurisdiction.      Under 28 U.S.C.

§ 1331, district courts have original jurisdiction “of all civil

actions arising under the Constitution, laws, or treaties of the

United States.”        EPE asserts a right to relief against the City

under § 1983. That claim arises under the laws of the United

States.

      The      Court      has supplemental jurisdiction over       EPE’s

Tennessee-law claims.        See 28 U.S.C. § 1367(a).     Those claims

derive from a “common nucleus of operative fact” with EPE’s federal

claim against the City.       United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 725 (1966); Soehnlen v. Fleet Owners Ins. Fund, 844 F.3d

576, 588 (6th Cir. 2016).

III. Standard of Review

      Federal Rule of Civil Procedure 12(b)(6) allows dismissal of

a complaint that “fail[s] to state a claim upon which relief can

                                     7
be granted.”        A Rule 12(b)(6) motion permits the defendant “to

test whether, as a matter of law, the plaintiff is entitled to

legal    relief     even   if   everything           alleged    in    the     complaint     is

true.”    Campbell v. Nationstar Mortg., 611 F. App'x 288, 291 (6th

Cir. 2015) (quotation omitted).                  A motion to dismiss tests only

whether the plaintiff has pled a cognizable claim and allows the

court    to   dismiss      meritless    cases          that    would        waste    judicial

resources     and     result     in    unnecessary            discovery.           See Kolley

v. Adult Protective Servs., 725 F.3d 581, 587 (6th Cir. 2013).

      When evaluating a motion to dismiss for failure to state a

claim, the Court must determine whether the complaint alleges

“sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).           A claim is plausible on its face if “the

plaintiff pleads factual content that allows the court to draw the

reasonable     inference        that   the       defendant       is    liable        for   the

misconduct    alleged.”          Id.    If       a    court,    using        its    “judicial

experience    and     common     sense,”     decides       that       the    claim    is   not

plausible, the claim must be dismissed.                   Id. at 679.

IV.   Analysis

      The City contends that this case should be dismissed because

EPE’s claims are not ripe and, alternatively, because EPE has

                                             8
failed to state a claim. The City also contends that it is entitled

to attorney’s fees.

     A preliminary issue is whether the Court must accept as true

EPE’s allegation that the Development Application does not seek

approval of the Arena at issue in the pending Chancery Court

litigation.

     A.   Whether   the   Development             Application     Contradicts
          Allegations in the Complaint

     In   its    complaint,       EPE   asserts     that   the    Development

Application     pertains   only    to   the   non-Arena    portions   of   the

Graceland Project.    The City contends that is not true.           According

to the City, the Development Application does in fact seek approval

of the disputed Arena.

     EPE has attached the Development Application as an exhibit to

its complaint.     The Court may therefore consider the Development

Application in ruling on the City’s motion to dismiss without

converting the motion to one for summary judgment.                  See Stein

v. HHGREGG, Inc., 873 F.3d 523, 528 (6th Cir. 2017).             At the motion

to dismiss stage, a court must generally accept all well-pled

allegations of the complaint as true.         An exhibit that contradicts

those allegations, however, creates an exception to that rule.

See Cates v. Crystal Clear Techs., LLC, 874 F.3d 530, 536 (6th

Cir. 2017).



                                        9
       The City contends that several parts of the Development

Application contradict EPE’s allegation that the Application does

not    seek   approval   of   the    Arena:    (1)    a    statement   that    “new

improvements in Area E will . . . create additional entertainment

facilities,” (ECF No. 1-5 at 262); (2) an illustration that refers

to a “Multipurpose/Sound Stage Facility” and “Live Event Center,”

(id. at 271); (3) a reference to an “Indoor Arena/Entertainment

Venue” in Area E, (id. at 272); and (4) the inclusion of an “indoor

entertainment venue” among the planned developments, (id. at 308).

       Those parts of the Development Application cast doubt on EPE’s

allegation that the Application does not seek approval of the

Arena.    Doubt, however, is not enough.             See Mackley v. Sullivan &

Liapakis, P.C., No. 98 CIV. 4860 SWK, 1999 WL 287362, at *3 n.2

(S.D.N.Y. May 7, 1999) (“Because the documents incorporated by

reference and attached to the complaint do not contradict, but

merely cast doubt on some of [plaintiff’s] allegations, the Court

must   accept   those    allegations     as    true.”).       The   exhibit    must

contradict the allegation to a certainty.                  See Jones v. Select

Portfolio Servicing, Inc., 672 F. App’x 526, 531 (6th Cir. 2016)

(exhibit      must   “plainly”      contradict       the    allegation);      Bogie

v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (exhibit must

“incontrovertibly”       contradict      the     allegation).          There     is

insufficient     context      to    conclude    to    a    certainty   that    the

                                        10
Development Application’s statements about an indoor arena and

entertainment venue refer to the Arena at issue in Chancery Court.

Further factual development is needed. 6 For purposes of the motion

to dismiss, EPE’s allegation that the Development Application does

not seek approval of the Arena is accepted as true.

      B.    Ripeness

      The City asserts that all of EPE’s claims are unripe.                  The

City’s     ripeness     argument,     however,     addresses      only    EPE’s

retaliation claim.      The Court will limit its ripeness analysis to

that claim.      See McPherson v. Kelly, 125 F.3d 989, 995-96 (6th

Cir. 1997) (“It is not sufficient for a party to mention a possible

argument in the most skeletal way, leaving the court to . . . put

flesh on its bones.”) (quoting Citizens Awareness Network, Inc. v.

U.S. Nuclear Regulatory Comm'n, 59 F.3d 284, 293-94 (1st Cir.

1995)).

      To support its ripeness argument, the City relies on the

“finality” requirement, a ripeness doctrine particular to land use

cases against the government.          See Miles Christi Religious Order



6 The Court will not at this time consider the exhibits that the parties
submitted with their supplemental briefing.       See Pryor v. Nat’l Collegiate
Athletic Ass’n, 288 F.3d 548, 559 (3d Cir. 2002) (“Generally speaking, a trial
court has discretion to address evidence outside the complaint when ruling on
a motion to dismiss.”). A full record, rather than a preliminary and piecemeal
one, will better permit a decision about whether the Development Application
seeks approval of the Arena. See SMDI Co. v. Dynamic Details, Inc., Ariz.,
2006 WL 2355387, at *1 (D. Ariz. Aug. 14, 2006) (“[U]nless the external materials
are incontrovertible, we must give the parties a fair opportunity to conduct
discovery to flesh out their case.”).
                                       11
v. Twp. of Northville, 629 F.3d 533, 537 (6th Cir. 2010).             Under

the finality requirement, certain claims that arise from land

disputes are not ripe until the relevant regulatory body has issued

a final decision on the land at issue.        See id.    Because there has

not been a final decision on the Development Application, the City

argues that EPE’s retaliation claim is unripe.          EPE contends that

the finality requirement does not apply because its claim is based

on the city attorney’s retaliation, not the OPD’s decision to table

consideration of the Development Application indefinitely.

     The finality requirement first appeared in the context of

takings claims under the Fifth and Fourteenth Amendments.               See

Williamson Cty. Reg’l Planning Comm’n v. Hamilton Bank of Johnson

City, 473 U.S. 172, 186 (1985), overruled on other grounds by Knick

v. Twp. of Scott, 139 S. Ct. 2162 (2019).           The requirement has

since   been   applied   to   other    constitutional      and    statutory

challenges to local land-use requirements.              See Miles Christi

Religious Order, 629 F.3d at 536 (Free Exercise Clause); Grace

Cmty. Church v. Lennox Twp., 544 F.3d 609, 615 (6th Cir. 2008)

(Religious Land Use and Institutionalized Persons Act); Bannum,

Inc. v. City of Louisville, 958 F.2d 1354, 1362 (6th Cir. 1992)

(Equal Protection Clause).

     Two   Sixth   Circuit    cases    have    extended     the    finality

requirement to First Amendment retaliation claims.                See Dubuc

                                  12
v. Twp. of Green Oak, 406 F. App’x 983, 990-91 (6th Cir. 2011);

Insomnia, Inc. v. City of Memphis, 278 F. App’x 609, 616 (6th Cir.

2008).

     In Insomnia, a local regulatory board denied plaintiffs’

application to subdivide two plots of land and directed them to

resubmit their application as a planned development rather than a

subdivision.      Id. at 611.   Instead of complying with the board’s

direction, plaintiffs sued in federal court.      Id.   Plaintiffs were

in the adult entertainment business, and they claimed that the

board had denied their application because of hostility toward

their industry in violation of the First Amendment’s prohibition

against retaliation.     Id. at 611, 616.

     To determine whether plaintiffs’ retaliation claim had to

satisfy the finality requirement, the court adopted the two-prong

test from Murphy v. New Milford Zoning Commission, 402 F.3d 342

(2d Cir. 2005).      Insomnia, 278 F. App’x at 615-16.       Plaintiffs

failed the first prong, which asked “whether the [plaintiffs]

experienced an immediate injury as a result of [the defendant’s]

actions . . . .”      Id. at 615 (quoting Murphy, 402 F.3d at 351).

There was no injury, according to the court, because plaintiffs

could    follow    the   board’s   instruction   and    resubmit   their

application as a planned development.       Id. at 615.    If they did,

there was “a chance that their proposal [would be] approved” and,

                                   13
if approved, plaintiffs would be “entitled to proceed with the

subdivision of their land and even conduct adult entertainment on

the premises . . . .”        Id.   The finality requirement, therefore,

applied to the plaintiffs’ retaliation claim. 7 Id. at 616. Because

plaintiffs had not received a final decision, their retaliation

claim was dismissed as unripe.        Id.

       In Dubuc, plaintiffs sued the township and several township

employees for procedural due process violations arising from an

unfavorable zoning decision.          406 F. App’x at 984. Plaintiffs

alleged that, after they had filed suit, defendants refused to

process several permit applications in retaliation.               Id. a 985.

Plaintiffs alleged that defendants had refused to process their

applications on the advice of the city attorney and that defendants

refused to process a third party’s permit application because of

plaintiffs’ suit.      Id.

      The court held that plaintiffs’ retaliation claim was not

ripe because the plaintiffs had “failed to allege any facts to

support a finding that their permit applications were ever actually

denied.”   8   Id. at 990-91. The court did not rely on that conclusion


7 Plaintiffs also failed the second prong, which asked “whether requiring the
[plaintiffs] to pursue additional administrative remedies would further define
their alleged injuries.”      Id. at 615.      The court concluded that, if
“[p]laintiffs’ renewed plan as a proposed development is rejected, this outcome
will further define the contours of [p]laintiffs’ claim of First Amendment
Retaliation.” Id. at 615-16.
8 The court cited Insomnia for the proposition that the finality requirement

applies to First Amendment retaliation claims.     Dubuc, 406 F. App’x at 990.
The court did not, however, conduct the two-prong Murphy analysis to determine
                                      14
alone.      What was important was that “it [was] not apparent that

[plaintiffs’]     issues      could   not     be    resolved     with      further

administrative action . . . .”          Id. at 991.          The court placed

special emphasis on evidence that defendants had, in fact, issued

at least one permit and that defendants were in communication with

plaintiffs about plaintiffs’ other permit applications.                  Id.    On

that     basis,   the     court   concluded    that       plaintiffs’      “permit

applications [had] not yet reached a final decision, and their

retaliation claim [was thus] not ripe for review.”               Id.

       The facts alleged in this case are markedly different from

the facts in Insomnia and Dubuc.             There, plaintiffs could have

availed themselves of further administrative process when they

filed their suits.        Neither case presented what EPE alleges here:

a   local    regulatory    body   deciding    not    to    decide    a   land-use

application indefinitely, perhaps for years.                   Accepting EPE’s

allegations as true and drawing all reasonable inferences in its

favor, EPE has no way to appeal the OPD’s decision to table

consideration of the Development Application indefinitely.                     EPE

may have to wait for years before the Chancery Court litigation

concludes. 9      The     finality    requirement     does     not   bar     EPE’s



whether the finality requirement was appropriate under the circumstances. The
court assumed that the finality requirement applied.
9 The City contends that EPE might be able to gain approval by resubmitting the

Development Application with references to the Arena removed.       The Court,
however, accepts as true EPE’s allegation that the Development Application does
                                       15
retaliation claim in these circumstances.               Insomnia and Dubuc

present two ways to approach the finality question, either of which

EPE satisfies.      Under the Insomnia framework, which asks at the

outset whether the finality requirement should apply, the finality

requirement does not apply because EPE’s inability to appeal the

OPD’s deferral results in an immediate injury. 10            Under the Dubuc

framework, which assumes that the finality requirement applies to

retaliation claims, OPD’s unappealable deferral is sufficiently

final to satisfy the requirement.             EPE’s retaliation claim is

ripe. 11

      C.    Section 1983

      Section 1983 provides a cause of action to those who suffer

the deprivation of a federal right by someone acting under color

of state law.     See Bright v. Gallia Cty., 753 F.3d 639, 660 (6th


not seek approval of the Arena. The City’s suggestion, therefore, offers EPE
no recourse.
10  EPE also satisfies the second Murphy prong because it cannot “pursue
additional administrative remedies.” Insomnia, 278 F. App’x at 615.
11 EPE argues that the finality requirement should not apply because its “claim

became ripe as soon as the City Attorney took adverse, retaliatory action
against EPE . . . .” (ECF No. 21 at 453.) The Sixth Circuit has not accepted
this argument. See Dubuc, 406 F. App’x at 990-91 (ripeness of First Amendment
claim tied to finality of underlying land-use decision); Miles Christi Religious
Order, 629 F.3d at 540 (same); Insomnia, 278 F. App’x at 615-16 (same). But
see Temple B’Nai Zion, Inc. v. City of Sunny Isles Beach, 727 F.3d 1349, 1357
(11th Cir. 2013) (“[W]here, as here, the plaintiff alleges that the mere act of
designating his or her property historic was motivated by discriminatory animus,
[the finality requirement] is inappropriate because the injury is complete upon
the municipality’s initial act . . . .”); Miles Christi Religious Order, 629
F.3d at 548 (Batchelder, J., dissenting) (finality requirement should not apply
to immediate Free Exercise Clause harms that subsequent administrative action
could not remedy); Dougherty v. Town of North Hempstead Bd. of Zoning Appeals,
282 F.3d 83, 90 (2d Cir. 2002) (finality requirement did not apply to First
Amendment retaliation claim because that claim was “based on an immediate
injury”).
                                      16
Cir. 2014).   To survive a motion to dismiss when the right alleged

to have been violated is the First Amendment’s prohibition against

retaliation, a § 1983 plaintiff must adequately plead that: (1) it

engaged in conduct protected by the First Amendment; (2) defendant

took an adverse action against it that would deter a person of

ordinary firmness from continuing to engage in that conduct; and

(3) the adverse action was motivated at least in part by the

plaintiff’s protected conduct.   See Holzemer v. City of Memphis,

621 F.3d 512, 520 (6th Cir. 2010). When a § 1983 plaintiff seeks

to impose liability on a municipality, the plaintiff must also

plead that a municipal policy or custom caused the plaintiff’s

injury.   See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694

(1978); Bible Believers v. Wayne Cty., 805 F.3d 228, 260 (6th Cir.

2015) (en banc).

     The City does not dispute that EPE has adequately alleged

that the city attorney acted under color of state law or that EPE

engaged in conduct protected by the First Amendment.      The City

contends that EPE has not adequately pled the second and third

elements of its retaliation claim and that EPE’s allegations are

insufficient to impose liability on the City.

     1.   Retaliation

     EPE has adequately pled the second and third elements of its

retaliation claim.

                                 17
        As to the second element, the city attorney’s instruction

that the OPD indefinitely table consideration of the Development

Application and the OPD’s agreement to do so could deter a person

of ordinary firmness from maintaining a suit.                “[T]he harassment

necessary to rise to a level sufficient to deter an individual is

not extreme.”      Holzemer, 621 F.3d at 524.        An indefinitely delayed

decision on the Development Application resulting in substantial

monetary losses is enough.        See Kennedy v. Bonevelle, 413 F. App’x

836, 840 (6th Cir. 2011) (“[O]nly de minimis violations should be

dismissed as a matter of law; in general, the adverseness question

should survive the pleading stage.”)          It does not matter, as the

City argues, that EPE has not alleged that it has been actually

deterred from maintaining the Chancery Court action or from making

public comments.        The standard is objective, not subjective.         See

Holzemer, 621 F.3d at 525.

        As to the third element, the City relies on its contention

that the Development Application in fact seeks approval of the

Arena, so that the city attorney’s instruction to the OPD is

reasonable.    The City argues that, if the alleged retaliatory acts

were reasonable, the claim should be dismissed.                 There are two

problems with this argument.        First, as previously discussed, the

Court    accepts   as    true   EPE’s   allegation    that    the   Development

Application does not seek approval of the Arena.               Second, even if

                                        18
the Court were to assume that the Development Application sought

approval of the Arena, dismissal based on the motivation element

would not be warranted.             A plaintiff need only show that the

adverse action was taken “at least in part because of the exercise

of the protected conduct.”             Siggers-El v. Barlow, 412 F.3d 693,

699 (6th Cir. 2005).          EPE has adequately alleged that the city

attorney     instructed      the    OPD   to    delay    consideration       of   the

Development Application at least in part to deter EPE from engaging

in protected First Amendment conduct.                 EPE alleges that the City

sought to punish EPE for its protected conduct and deter EPE from

engaging in further protected activity.

      EPE has adequately pled the elements of First Amendment

retaliation.

      2.     Municipal Liability

      Section      1983   does      not   impose      vicarious    liability      on

municipalities for their employees’ actions.                 See Monell, 436 U.S.

at 694.      Municipal liability attaches only if a municipal policy

or custom caused the plaintiff’s constitutional harm.                  See id.     A

plaintiff can draw from several sources to show the existence of

a   policy    or   custom.       EPE   relies    on    one   source:   the    single

unconstitutional act or decision of an authorized decisionmaker

who has “final authority to establish municipal policy with respect

to the action ordered.”            Pembaur v. City of Cincinnati, 475 U.S.

                                          19
469, 481 (1986).        Whether an official has final policymaking

authority is governed by state law.             See id. at 483.       State law

“includes   ‘state     and   local   positive    law,’    such   as   statutes,

ordinances, and regulations, and less formal sources of law such

as local practice and custom.”          Feliciano v. City of Cleveland,

988 F.2d 649, 655 (6th Cir. 1993) (quoting Jett v. Dallas Indep.

Sch. Dist., 491 U.S. 701, 737 (1989)).

     Citing the Memphis City Charter, EPE contends that it has

sufficiently pled a liability-conferring policy because the city

attorney “is the chief legal officer of the entire municipality,”

“his decisions are not subject to review or appeal,” and, “[a]s a

matter of law, decisions made by the City Attorney subject the

City to liability under § 1983.”           (ECF No. 21 at 462-63.)            EPE

argues that the city attorney is a policymaker with final authority

because   he   acted   in    his   capacity   as   city   attorney     when   he

instructed the OPD to defer consideration of the Development

Application.

     The complaint does not allege that the city attorney had the

authority, pursuant to positive law or local custom, to direct the

OPD’s land-use application decisions, and that authority cannot

reasonably be inferred.            The complaint alleges that the city

attorney used an underhanded litigation tactic in attempting to

secure a favorable outcome for the City in litigation in which the

                                      20
City    was    a   defendant.       EPE     alleges     that    the    city    attorney

instructed the OPD to defer consideration of the unobjectionable

Development Application to inflict financial harm on EPE and to

coerce EPE to drop its Chancery Court action. The City’s liability

depends on whether the litigation tactic was a “municipal policy”

that    the    city    attorney    had    “final       authority      to    establish.”

Pembaur, 475 U.S. at 481. 12          EPE directs the Court to the Memphis

City Charter.

       The Memphis City Charter provides that, “[i]t shall be the

duty of the City Attorney . . . to prosecute and defend . . . all

suits   brought       by   or   against   the       City . . . .”          Memphis    City

Charter, Part I, Art. XXVIII, § 193.                    This grant of authority

raises two questions: whether defending the city from suit can

constitute making municipal policy; and, if it can, whether all

actions the city attorney takes in defending the City from suit

qualify       as   municipal      policy,      or     whether    some       actions    –-

specifically the alleged litigation tactic at issue in this case

–- do not.




12 It does not matter that the OPD might not have had to abide by the city
attorney’s instruction. See Bible Believers, 805 F.3d at 260 (holding that a
municipal attorney’s legal advice, which the recipient was free to disregard,
amounted to municipal policy that the attorney had final authority to
establish); see also McGlone v. Metro. Gov’t of Nashville, 749 F. App’x 402,
410 (6th Cir. 2018) (“[T]his case presents an easier call [on municipal
liability] as Lt. Corman had more direct authority with respect to the action
ordered than did the Wayne County counsel [in Bible Believers] whose duties
were admittedly advisory.”).
                                          21
       Hilton v. Mish, 720 F. App’x 260 (6th Cir. 2018), suggests

that the answer to the first question is yes, a city attorney’s

actions   under   his     or    her   litigation   authority   can    amount   to

municipal policy.        In Hilton, the Grand Rapids city attorney sent

a disparaging email about the plaintiffs to a third party.               Id. at

263.   Included in the email was reference to a suit the plaintiffs

had filed against Grand Rapids. 13 Id. After learning of the email,

the plaintiffs sued Grand Rapids under § 1983 for First Amendment

retaliation.       Id.         The    plaintiffs   contended   that   municipal

liability was appropriate because the city attorney had ultimate

authority to represent Grand Rapids in litigation and her reference

to the pending case amounted to municipal policy.                 Id. at 266.

The court disagreed, but not because the authority to litigate

cannot confer policymaking power. There was no municipal liability

because, “[a]t most, the City’s policy giving [the city attorney]

the authority to ligate cases on its behalf allowed [the city

attorney] to respond to criticism of litigation strategy of a

pending case,” but “the policy did not sanction or order [the city

attorney] to defame [the plaintiffs] to third parties . . . .”

Id.    This analysis implies that, if a city attorney’s response to



13The relevant remarks were: “[Plaintiff] dares to sue the City of Grand Rapids
blaming the [Grand Rapids Police Department] for the fact that her daughter ran
away from home to become a crack and heroin whore. Currently pending litigation.
Case No. 1:13-CV-00727 . . . .      Apparently, [plaintiff] believes that the
government is the cause of her family’s woes.” Hilton, 720 F. App’x at 263.
                                          22
criticism of litigation strategy causes a plaintiff constitutional

harm, the city can be liable under § 1983.       Although dicta, and

although at least one court has come to the opposite conclusion,

see Webb v. Town of Saint Joseph, 925 F.3d 209, 216 (5th Cir. 2019)

(holding that the authority to represent a city in court cannot

alone grant a city attorney final policymaking power), Hilton

suggests that a city attorney’s litigation-related actions can be

municipal policy.

     That suggestion is supported by other cases where executive

action qualified as municipal policy.        In Monistere v. City of

Memphis, 115 F. App’x 845 (6th Cir. 2004), municipal liability

attached when a lead investigator ordered the unlawful strip-

search of city employees.   Id. at 852-53.    In Arendale v. City of

Memphis, 519 F.3d 587 (6th Cir. 2008), municipal liability attached

when a police chief suspended a police officer.    Id. at 602.   When

considering whether an action qualifies as a municipal policy,

there is no meaningful distinction between investigating someone,

suspending someone, and litigating against someone.         All are

exercises of executive authority that can impose liability on a

municipality, so long as those actions are taken or ordered by

someone with final authority over the area.        See Arendale, 519

F.3d at 602; Monistere, 115 F. App’x at 852-53.




                                23
         The second question is whether the city attorney’s authority

to “defend” the City encompasses attempting to coerce EPE to drop

its     Chancery     Court       case      by    instructing          the    OPD        to     defer

consideration        of    the     Development          Application.               “There        are

substantial line-drawing problems in determining when execution of

a     government's        policy      or     custom      can     be    said        to        inflict

constitutional       injury        such      that     government       as     an    entity        is

responsible under § 1983.”                 Monell, 436 U.S. at 713 (Powell, J.,

concurring)       (internal        quotation          marks    omitted).            This        case

presents one such problem.                 What the city attorney is alleged to

have done could be understood as “defending” the City from suit.

Drawing all reasonable inferences in EPE’s favor, his purpose was

to     secure    a   favorable          litigation        outcome           for     the        City.

Alternatively, the city attorney’s allegedly underhanded action

could     be    understood       as     so      far    outside      the     city        charter’s

contemplated grant of authority that the action cannot be something

“the municipality has officially sanctioned or ordered.”                                 Pembaur,

475 U.S. at 480.

        Municipal    liability        is     appropriate       on     these       allegations.

“Monell is a case about responsibility.”                      Id. at 478.          When a local

official is given final policymaking responsibility over an area,

the municipality is liable for the consequences of that official’s

policies.       Id. at 483.        Litigation strategy is the city attorney’s

                                                24
responsibility.       Although the city attorney’s action was outside

the conventional bounds of legal representation, it was, drawing

all reasonable inferences in EPE’s favor, an attempt to secure a

beneficial litigation outcome for the City.                    The city charter

charges the city attorney with doing just that.                       In allegedly

instructing the OPD to defer consideration of the Development

Application, the city attorney made “a deliberate choice to follow

a   course    of    action . . .      from    various      alternatives . . . .”

Pembaur, 475 U.S. at 483.            The City has not cited any authority

that    suggests     that    the     city    attorney’s       litigation-related

decisions     are    not    “final[,] . . .          unreviewable,”     and    “not

constrained    by    the    official   policies       of   superior    officials.”

Feliciano, 988 F.2d at 655.

       The allegedly underhanded and unorthodox nature of the city

attorney’s action does not remove it from the scope of municipal

policy.      This    is    not   a   case    where    an   official    with   final

policymaking power acted outside the scope of his authority because

he abused that authority for personal gain.                   The City stood to

benefit from the city attorney’s action.                    See Roe v. City of

Waterbury, 542 F.3d 31, 41 (2d Cir. 2008); Wooten v. Logan, 92 F.

App’x 143, 147 (6th Cir. 2004).             Nor is this a case where a final

policymaker’s exercise of authority conflicts with established




                                        25
policy.    See Auriemma v. City of Chicago, 957 F.2d 397, 399 (7th

Cir. 1992).    The City cites no such policy.

      The complaint’s allegations that the City is liable under

§ 1983 are enough to survive a motion to dismiss.           EPE is entitled

to   explore   this   issue   in   discovery.     Drawing    all    reasonable

inferences in EPE’s favor, the city attorney exercised his final

policymaking authority over litigation strategy when he attempted

to get EPE to drop its suit against the City by instructing the

OPD to defer consideration of the Development Application.                 EPE

has sufficiently pled municipal liability. 14

      The City’s motion to dismiss EPE’s § 1983 claim is DENIED.

D.    Tortious Interference

      The City contends that EPE’s interference with contractual

relationships claim is barred by the Tennessee Government Tort

Liability Act (“GTLA”), Tenn. Code. Ann. §§ 29-20-101, et seq.

The City’s argument is well-taken.

      The GTLA governs the liability of the City for torts committed

by its agents.        See Noyes v. City of Memphis, No. 11-2775-STA,

2012 WL 3060100, at *3 (W.D. Tenn. July 25, 2012).                 The City is



14The City contends that it is not liable because the city attorney does not
have final authority over the decision to approve the Development Application.
That does not matter. The source of EPE’s harm is the OPD’s decision, allegedly
instructed by the city attorney, to defer consideration of the Development
Application indefinitely. Drawing all reasonable inferences in EPE’s favor,
EPE cannot appeal that decision. The city attorney’s role in that decision,
understood as a litigation tactic, is a municipal policy sufficient to impose
§ 1983 liability on the City.
                                      26
immune from suit for the torts specified in the GTLA.                     Id.

“[I]nterference with contract rights” is one specified tort. Tenn.

Code. Ann. § 29-20-205(2).      Thus, the City is immune from EPE’s

interference with contractual relationships claim.                The City’s

motion   to    dismiss    EPE’s       interference        with   contractual

relationships claim is GRANTED.

     The City contends that EPE has failed to state a claim for

intentional   interference     with     business      relationships.     That

argument is also well-taken.

     The first element of intentional interference with business

relationships is an “existing business relationship with specific

third parties or a prospective relationship with an identifiable

class of third persons . . . .”         Trau-Med of Am., Inc. v. Allstate

Ins. Co., 71 S.W.3d 691, 701 (Tenn. 2002).            EPE’s complaint names

no specific third parties or class of third persons.             (See ECF No.

1 at 21 (referring to relationships “with various third-parties

relating to and flowing from the Graceland Project”).)                  EPE’s

intentional interference with business relationships claim fails.

See TIG Ins. Co. and Fairmont Specialty Grp. v. Titan Underwriting

Managers, LLC, 2008 WL 4853081, at *4 (Tenn. Ct. App. Nov. 7, 2008)

(“Titan failed to sufficiently state a claim against TIG for

intentional interference with its business relationships.               Titan

failed   to   establish   it      had      existing     relationships    with

                                      27
the specific clients with whom it claims TIG interfered.”).                        The

City’s    motion     to    dismiss    EPE’s          interference     with     business

relationships claim is GRANTED.

E.    Attorney’s Fees

      Forty-two U.S.C. § 1988 provides that, in cases brought under

§     1983,   “the        court,     in        its      discretion,      may     allow

the prevailing party . . . a reasonable attorney's fee as part of

the   costs . . . .”        42 U.S.C.     § 1988(b).         Because     the     City’s

motion to dismiss is denied as to EPE’s § 1983 claim, the City is

not a “prevailing party.”            The City’s request for an award of

attorney’s fees is DENIED.

V.    Conclusion

      For the foregoing reasons, the City’s motion to dismiss is

GRANTED IN PART and DENIED IN PART.



      So ordered this 13th day of August, 2019.



                                                /s/ Samuel H. Mays, Jr._____
                                                SAMUEL H. MAYS, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          28
